Title: To James Madison from Louis Fromenteau, 3 September 1812
From: Fromenteau, Louis
To: Madison, James


Monsieur
Philadelphie le 3e. Septembe. 1812.
Conçevant par votre Silence, concernant l’humble prière que j’ai eu l’honneur de vous faire par ma lettre du 21e Juillet dernier, que je ne puis espèrer, un emploi Civil, Sous ce Gouvernement, Selon que je m’en étoit flatté, je me Suis d’éterminé à retourner au Canada; a cet effect, après avoir fait m’à déclaration, chez Monsieur le Marshal Smith, Conformément à l’acte des Etrangers, je me Suis fait l’honneur d’écrire à Monsieur Monroe Secretaire d’Etat, à l’effect, qu’il me fit passer un permis, pour Sortir de ce païs, n’ayant pas eu de réponse, a quatre lettres, dont la derniere est daté du 27e Août dernier, est ce qui m’à Engagé a vous faire Cette addresse, pour vous représenter, que la Saison Etant d’éja fort avancé, je désire, qu’il vou⟨s⟩ plaise, avoir la gracieuse bonté, d’ordonner, qu’un permis me Soit transmis le plutôt possible, pour effectuer avec Sureté mon retour au Canada, ou j’ai des moyens de Subsister que je ne puis avoir ici: N’étant pas prisonnier de guerre, mais étant venu dans les Etats unis, avec les dispositions que je vous ai marqués, je me flatte, que vous voudrez bien honorer de votre considération, mon humble priere, par l’octroi du permis qui m’est nécessaire, et indispensable pour Sortir de ce païs Sans dangers. Avec un très profond respect j’ai l’honneur d’être Monsieur votre très humble, très obéissant Serviteur
L Fromenteau
 
Condensed Translation
Concludes from JM’s silence in response to the humble prayer contained in his letter of 21 July that there is no hope of his receiving a government position. He is therefore determined to return to Canada. After having made that declaration to Marshal Smith, in conformity to the law, he wrote to Monroe asking for a passport. Because he has received no response to his four letters to Monroe, he has addressed JM to request that he order a passport as soon as possible, since the season is already far advanced. He is not a prisoner of war, but having come to the U.S. with the intentions indicated, he hopes JM will grant him the passport he needs in order to leave the country and travel without danger.
